DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glen P. Belvis on 06 June 2022.
The application has been amended as follows: 
Amend claim 4, line 6: “cobalt oxide, 63.0-70.0 wt.% crystalline aluminosilicate, and a remainder being a”

Amend claim 5, line 7: “aluminosilicate, and a remainder being a binding component;”

Amend claim 6 as shown.
6. The method according to claim 1, wherein a portion of the hydrogen-containing gas produced in the process of synthesizing and separating the concentrate of aromatic hydrocarbons[[,]] is used in a process of hydrogenating sulfur-containing compounds

Cancel claims 8-12.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments overcome the previous 112(b) rejections. The terminal disclaimer filed 07 June 2022 is accepted and overcomes the Non-statutory Double Patenting rejection. The previous reasons for allowance from the Final Office Action of 15 October 2021 are repeated herein for convenience. 
The closest prior art is Christensen et al. (US 6,375,916) in view of Brown (US 2011/0152594), Lattner et al. (US 6,455,747), and Green (US 3, 763,205).
Christensen teaches autothermal reforming and pre-reforming of natural gas to synthesis gas, and forming methanol from the synthesis gas (column 2, lines 5, 32-35, 55-56, 66-67). 
Lattner teaches that the methanol conversion reactor should be operated as an isothermal reactor for good yields and avoiding byproducts (column 4, lines 28-30, column 2, lines 26-29).
Green teaches recycling hydrogen from methanol synthesis to the autothermal reforming to reduce cost (column 1, lines 23-25 and 56-65).
Brown teaches a series of two reactors for converting methanol to aromatic and aliphatic hydrocarbons, where the second reactor is adiabatic (paragraphs [0016], [0019], [0021], [0030]). Brown further teaches separating the effluent from the process to provide liquid products (aromatics concentrate), gas products, and water (paragraph [0033]). One of ordinary skill in the art would understand that the light gas products of Brown include hydrogen, absent any evidence to the contrary. 
However, Brown teaches that the first reactor in the series is operated at 300-450°C and the second reactor is operated at 150-300°C (paragraphs [0030]-[0031]). This does not meet the limitation that the second reactor has a higher temperature than the first reactor. While Lattner teaches a broader range of 200-700°C for the first reactor when operated isothermally (column 5, lines 25-26), there is no teaching or suggestion to modify Brown with this range, and then also to select a temperature which is less than the temperature of the second reactor. Thus, the prior art of record does not teach or suggest the claimed method, where methanol is converted to aromatics in two reactors, where the first reactor is isothermal, the second reactor is adiabatic, and the second reactor is operated at a higher temperature than the first reactor, as claimed, and the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772 
                                                                                                                                                                                                       /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772